Citation Nr: 1721002	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 21, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 1998, July 1999, August 1999, and March 2000, which in pertinent part denied service connection for bilateral knee and low back disabilities.

In July 2000, the Veteran testified during a hearing before RO personnel.  In November 2003, he testified during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  In May 2004, the Board remanded the matter for additional development. 

A December 2005 RO decision denied entitlement to a TDIU.  The Veteran timely appealed.

In December 2009, the Veteran testified during a video conference hearing before another VLJ who has since retired.

In April 2010, the Board again remanded the low back and bilateral knee service connection claims, in addition to the TDIU claim, for additional development.

In an April 2013 decision, the Board, in pertinent part, denied the claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, and remanded the low back and TDIU claims.  

In a July 2013 rating decision, the Appeals Management Center (AMC) granted a TDIU, effective June 21, 2013.  

In May 2014, the Board remanded the issue of service connection for a low back disability and a TDIU prior to June 21, 2013.

Meanwhile, the Veteran had appealed the Board's April 2013 decision regarding service connection for a bilateral knee disability to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the April 2013 Board decision that denied the claim for service connection for a bilateral knee disability and remanded the case to the Board for further proceedings consistent with a June 2014 Joint Motion for Partial Remand (Joint Motion).  In December 2014, the Board remanded the bilateral knee claim for additional development pursuant to the Joint Motion, which instructed the Board to ensure that VA has made reasonable efforts to obtain any and all pertinent records from one of the Veteran's private physicians. 

In March 2016, the Board remanded all the claims on appeal for additional development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Additionally, the Board notes that when two hearings have been held on the same issue or issues before different VLJs, the Board must assign the case to a panel of not less than three VLJs to render a decision.  See 38 U.S.C.A. § 7102(a) (West 2015); 38 C.F.R. § 19.3 (2016).  When this occurs, the Veteran must be afforded the opportunity to present testimony before the third VLJ assigned to panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

As acknowledged previously, the Veteran was afforded two Board hearings with two different VLJs (November 2003 and December 2009), one of whom is the undersigned VLJ.  Notably, the VLJ who conducted the December 2009 hearing retired and is no longer at the Board, and the undersigned VLJ is the only VLJ who has held a hearing on the appealed issues.  Thus, the Board finds that a panel is no longer necessary to address the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before adjudicating the claims on appeal, the Board requires: (1) an additional medical opinion to resolve conflicting medical opinions previously issued as to whether the Veteran's current low back disability is related to his reports of back pain during military service or was caused or aggravated by his service-connected bilateral pes planus; and (2) a medical opinion to determine whether the Veteran's current bilateral knee disability was caused or aggravated by his low back disability.

Low Back Disability

In the March 2016 remand, the Board remanded the claim for service connection for a low back disability to obtain an additional medical opinion to resolve conflicting medical opinions previously issued as to whether the Veteran's current low back disability is related to his reports of back pain during military service or caused or aggravated by his service-connected bilateral pes planus.  The Board notes that a favorable January 2016 medical opinion was of record when the March 2016 remand was issued and acknowledges again that this opinion indicates that the Veteran's low back disability was aggravated by his service-connected pes planus, but the opinion was not supported by rationale and the reporting orthopedic surgeon did not specify what measurable degree of back disability was related to the service-connected bilateral pes planus, as required.  See generally 38 C.F.R. § 3.310 (2016).

In May 2016, the orthopedic surgeon who provided the January 2016 opinion opined that the Veteran's low back disability is a congenital condition since there is no history of an in-service injury of the magnitude needed to cause the defect, so it is unlikely that it was caused by military service.  To this point, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  It follows, therefore, that service connection may be granted for a congenital disease (a condition that is "capable of improving or deteriorating"), but not a congenital defect (a condition that is "more or less stationary in nature").  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The Board finds that multiple competent sources have indicated that the Veteran's low back disability is capable of improving or deteriorating; thus, it may be considered a congenital disease.

In May 2016, the surgeon opined that "although pes planus is well documented to cause stress to the low back especially to one that has less resiliency due to such a congenital condition[,] in this case it is a minor element."  The surgeon reported that the "chain of evidence clearly shows injuries while employed at the Post Office that were so severe as to limit him significantly" and noted that the Veteran also attributed his low back problems to a 1997 work injury.  The surgeon concluded that it is unlikely that the Veteran's low back disability is related to or was aggravated by his military service or foot problems.

The Board finds that the surgeon's conclusion that it is unlikely that the low back disability was aggravated by the Veteran's service-connected foot disability is inconsistent with his contemporaneous report that pes planus is well documented to cause stress to the low back.  Additionally, the Board notes that service connection may be granted secondary to a service-connected disability notwithstanding the degree to which the nonservice-connected disability was aggravated.  Thus, although the surgeon reported that aggravation of the low back disability by pes planus is "a minor element," the Board finds that service connection may be warranted on a secondary basis if it is shown that the Veteran's nonservice-connected low back disability was aggravated by his service-connected pes planus to a measurable degree.  38 C.F.R. § 3.310(b).  In light of the foregoing, the Board finds that the May 2016 opinion is inadequate and clarification regarding what measurable degree of the Veteran's low back disability is related to his service-connected bilateral pes planus must be sought on remand.  Id.

Bilateral Knee Disability

In April1999, physician G. Bendrick, M.D., M.P.H., provided a report to the Office of Workers' Compensation Programs that described his evaluation of the Veteran.  He reported that in September 1997 while working at the Postal Service the Veteran was in a bent position pulling on a heavy gate weighing at least 240 pounds when his right knee "gave" and he developed the onset of sharp pain in his back radiating into the right lower extremity.  In a June 1999 follow-up letter, Dr. Bendrick stated that the Veteran's present complaint was bilateral knee pain associated with swelling of the knees and reported that the Veteran had a history of right-sided degenerative osteoarthritis.  After examining the Veteran, Dr. Bendrick opined that the symptoms of the osteoarthritis of the knees had increased significantly in recent months as a direct result of the lumbosacral pain with radiculopathy.  In July 1999, the physician opined that there has been significant exacerbation of the clinical condition of the knee osteoarthritis due to the altered gait and other compensatory mechanisms for the lumbosacral pain with radiculopathy.

In light of the foregoing, the Board finds that it must obtain a medical opinion that addresses whether the Veteran's bilateral knee disability was caused or aggravated by his low back disability and, if aggravation is found, obtain an opinion regarding what measurable degree of his bilateral knee disability is related to his low back disability.

TDIU Benefits Prior to June 21, 2013

Regarding the claim for TDIU prior to June 21, 2013, because the issue is dependent on the outcome of the service connection claims, it is inextricably intertwined with the issues being remanded and must also be remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's entire electronic claims file and a complete copy of this Remand to be reviewed by the physician who provided a medical opinion in May 2016 or another appropriate clinician if that provider is not available.  The reporting clinician should resolve conflicting medical evidence as to whether the Veteran's claimed low back disability is related to his service-connected bilateral pes planus and whether his claimed bilateral knee disability is related to his low back disability.  The clinician is asked to address the following:

	(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability was made worse beyond its natural progression by the Veteran's service-connected bilateral pes planus disability.  If made worse, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

   (b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral knee disability was made worse beyond its natural progression by the Veteran's low back disability.  If made worse, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

	(c) In light of the opinions provided in subsections (a) and (b), comment on the effect of the Veteran's service-connected disabilities on his ability to work during the period prior to June 21, 2013.  The requested opinion should take into consideration the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.

The reporting clinician must provide a detailed rationale for all conclusions.  

In rendering the requested opinions, the reporting clinician should consider the Veteran's complaints of low back pain during service; the June 1990 lumbar spine X-ray report; records from the U.S. Postal Service showing requests for light duty in April and May 1991 for acute lumbosacral strain; medical and Worker's Compensation records related to the Veteran's September 1997 low back injury; the March 2002 opinion from R. Dawson, M.D.; the September 2012 medical expert opinion request and December 2012 medical expert opinion report; and the June 2015, January 2016, and May 2016 opinions by a VA orthopedic surgeon following a June 2015 VA spine examination. 

2.  After completion of the above, the AOJ should readjudicate the claims for service connection for a low back disability and a TDIU prior to June 21, 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




